DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The objection of claim 6 must also be remedied. 

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites “The system of claim 1, vehicle is a first vehicle” on line 1.  This appears to be a typo for “The system of claim 1, the vehicle is a first vehicle”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 8, 10-13, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaji et al. (U.S. Patent Application Publication No. 2020/0026619, hereinafter “Kaji”) in view of Nettle et al. (U.S. Patent Application Publication No. 2006/0242320, hereinafter “Nettle”); further in view of Vasanth et al. (U.S. Patent No. 9971823, hereinafter “Vasanth”).

Claims 1, 8, and 15:
Kaji teaches a system (Fig. 1, history management system 10) comprising: 

for each data set (“master block BLm”) stored by the set of vehicles, determine a number of replicas (“backup block BLc”) to generate based on one or more mobility-based criteria (“position information”) (§ 0037, Lines 4-15; A master block BLm is generated when it is triggered by an indication of position information of vehicle V) (§ 0049, Lines 1-4; A backup block BLc is generated based on the start condition of master block BLm condition) (§ 0073, Lines 1-3; Backup block BLc is sent to a predetermined number of destination storage vehicles (i.e., each backup block sent to one or more destination storage vehicle are replicas of the backup block BLc. For example, Fig. 2 illustrates vehicle 5 (V5) creates a master block (BL1) and sends copies (replicas) of backup block (BL1) to vehicle (V4) and vehicle (V2))), wherein determining the number of replicas is 
generate instances of replica data that describe the replicas (§ 0047, Lines 3-5; Backup block BLc is a copy of master block master block BLm.  The multiple backup blocks sent to various vehicles are copies of the backup block BLc);
for individual instances of replica data, determine which of the vehicles included in the set to use as storage locations for the individual instances of replica data based on the one or more mobility-based criteria (§ 0088, Lines 3-5 and Fig. 1; The destination storage vehicles for the backup blocks BLc are selected based on the communication range Rc between self-vehicle Vi and the destination storage vehicles (“mobility-based criteria”)); and 
cause the individual instances of replica data to be stored in the storage locations (§ 0072, Lines 1-5; The backup block BLc is received by the destination storage vehicle and stored in the block storage unit 69).

Kaji does not appear to disclose: 
	wherein the number of replicas increases in response to a road condition or a network condition increasing a risk of failure; 
determining which of the vehicles included in the set to use as storage locations for the individual instances of replica data based on which of the set of vehicles most recently joined the vehicular micro cloud. 



At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Kaji by selecting his vehicle from the set of vehicles that joined the vehicular micro cloud most recently, as taught by Nettle, in order to potentially select the most unused connected vehicles (i.e., a most recently joined vehicle is most likely to be the most unused vehicle). 

Vasanth discloses wherein the number of replicas increases in response to a road condition or a network condition increasing a risk of failure (Column 3, Lines 11-14 and 19-23; In one example, storage node 102a may be the only replica located at location 1.  A healthy state definition may require that healthy replica group has at least one replica in a different location from other replicas so an additional replica should be generated in a different location from location 1.  In another example, it may be determined that a replica group is not compliant with a healthy state definition for the replica group as the definition requires 3 replicas for a replica group and thus another replica needs to be generated or the number of replicas is increased). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Kaji and Nettle’s dynamic adjustment of the number of replicas by incorporating Vasanth’s dynamic replica failure detection and healing in order to ensure the durability and reliability of Kaji and Nettle’s data (Vasanth, Column 1, Lines 29-31). 

The method of claim 8 is implemented by the system of claim 1 and is therefore rejected with the same rationale.

Regarding the “computer program product” of claim 15, Kaji discloses a memory device storing software to implement the disclosed functions (§ 0140).

Claims 5, 12, and 19:
Kaji in view of Nettle further in view of Vasanth further discloses wherein the mobility-based criteria include one or more of the following:  selecting one of the set of vehicles based on a lowest velocity, selecting one of the set of vehicles based on being closest to a center of the vehicular micro cloud, or selecting one of the set of vehicles that has a shortest distance to another vehicle that already keeps a replica (Kaji, § 0049, Lines 6-9; The storage destination setting unit preferentially selects, as a storage destination, the in-vehicle unit of another vehicle Va (another vehicle that already keeps a replica) that is in stopped state (lowest velocity) near the self-vehicle Vi).

Claim 10:
Kaji in view of Nettle further in view of Vasanth further discloses monitoring the mobility-based criteria over time and dynamically adjust the storage locations based on changes in the mobility-based criteria that occur over time (Kaji, § 0088, Lines 3-5 and Kaji, Fig. 1; The destination storage vehicles for the backup blocks BLb are selected based on the communication range Rc between self-vehicle Vi and the destination storage vehicles) (Kaji, § 0049, Lines 1-9; The destination storage vehicle is selected based on the state of the 

Claim 11:
Kaji in view of Nettle further in view of Vasanth further discloses wherein the vehicular micro cloud includes a roadside unit and this roadside unit is eligible to serve as a storage location (Kaji, § 0031, Lines 5-8 and Kaji, Fig. 1; Network NW (vehicular micro cloud) includes a road side unit RSU, which is used to transmit and receive information to/from vehicles).

Claims 13 and 20:
Kaji in view of Nettle further in view of Vasanth further discloses wherein the service is a computational service that includes one or more of the following:  a processing service using un-used processing power of an onboard vehicle computer system; and a storage service using un-used storage capacity of the onboard vehicle computer system (Kaji, § 0033, Lines 1-4; Each vehicle stores the blocks BL generated in other vehicles including at least the self-vehicle) (Kaji, § 0111, Lines 1-6; The destination storage vehicle is selected based on the destination storage vehicle having a large remaining storage (unused storage) capacity). 

Claims 2, 7, 9, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kaji et al. (U.S. Patent Application Publication No. 2020/0026619, hereinafter “Kaji”) in view of Nettle et al. (U.S. Patent Application Publication No. 2006/0242320, hereinafter “Nettle”); further in view of Vasanth et al. (U.S. Patent No. 9971823, hereinafter “Vasanth”); further in view of Zunger et al. (U.S. Patent Application Publication No. 2011/0196664, hereinafter “Zunger”).

Claims 2, 9, and 16:
Kaji in view of Nettle further in view of Vasanth discloses the system as recited in claim 1, the method as recited in claim 8, and the computer program product of claim 15, where there may be an upper limit of the number of replicas that may be changed (Kaji, § 0124, Lines 1-5) (Kaji, § 0120, Lines 1-3; The total number of nodes in one network for storing backups in a distributed manner may be changed as appropriate). 

Kaji in view of Nettle further in view of Vasanth does not appear to disclose wherein the number of replicas includes different numbers of replica data based on an importance of the replica data.

Zunger discloses that in a distributed storage system, it is important to execute replication requests in priority order so as to replicate the more important objects first.  For example, a video that becomes a hit over night would result in needing the number of replicas of the video to be increased (§ 0004, Lines 1-6 and 11-13). 



Claims 7 and 14:
Kaji in view of Nettle further in view of Vasanth discloses the system as recited in claim 1, the method as recited in claim 8, and the computer program product of claim 15, where there may be an upper limit of the number of replicas that may be changed (Kaji, § 0124, Lines 1-5) (Kaji, § 0120, Lines 1-3; The total number of nodes in one network for storing backups in a distributed manner may be changed as appropriate). 

Kaji in view of Nettle further in view of Vasanth does not appear to disclose wherein dynamically adjusting the number of replicas includes generating more replicas as a risk of failures of data handovers increases.

Zunger discloses that in a distributed storage system where a newly uploaded object has just one replica, it is more important to create replicas of the new object before creating replicas of existing objects that already have a plurality of replicas (§ 0004, Lines 1-10; The risk of failures in data handovers is higher if there is only one replica.  Increasing the number of replicas reduces the risk of failure). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Kaji, Nettle, and Vasanth’s upper limit of the number of replicas to be . 

Claims 3-4 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaji et al. (U.S. Patent Application Publication No. 2020/0026619, hereinafter “Kaji”) in view of Nettle et al. (U.S. Patent Application Publication No. 2006/0242320, hereinafter “Nettle”); further in view of Vasanth et al. (U.S. Patent No. 9971823, hereinafter “Vasanth”); further in view of Condeixa et al. (U.S. Patent Application Publication No. 2017/0339622, hereinafter “Condeixa”).

Claims 3 and 17:
Kaji in view of Nettle further in view of Vasanth discloses the system as recited in claim 1, the method as recited in claim 8, and the product of claim 15, further comprising selecting the set of vehicles based on the vehicles in the set of vehicles having the same or different mobility behavior (Kaji, § 0088, Lines 3-5 and Kaji, Fig. 1; The destination storage vehicles for the backup blocks BLb are selected based on the communication range Rc between self-vehicle Vi and the destination storage vehicles where the destination storage vehicles may have the same or different mobility behavior). 

Kaji in view of Nettle further in view of Vasanth does not appear to disclose selecting the set of vehicles based on the vehicles in the set of vehicles having different mobility behavior, thereby decreasing a likelihood that the set of vehicles will leave the vehicular micro cloud at a same time.  

However, Condeixa discloses high mobility of nodes causes connections to be volatile (§ 0022, Lines 7-9; This suggests that a mix of high and low mobility of nodes would connections to be less volatile). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Kaji, Nettle, and Vasanth’s set of vehicles to have different mobility behavior, as suggested by Condeixa, in order to reduce connection volatility. 

Claims 4 and 18:
Kaji in view of Nettle further in view of Vasanth discloses the system as recited in claim 1, the method as recited in claim 8, and the product of claim 15. 

Kaji in view of Nettle further in view of Vasanth does not appear to disclose wherein determining the number of replicas is further based on network reliability, vehicle density, and a relative speed among the set of vehicles.

Condeixa discloses context information including an amount of wireless interference or activity present in an area around the network node (§ 0164, Lines 25-27), a number/density of nodes present within a determined region or area surrounding the network node (§ 0164, Lines 24-25), and characteristics of neighbor devices such as speed (§ 0164, Lines 14-15), where context information is used to decide whether or not to store a received bundle (§ 0158, Lines 5-8; Storing a received bundle means that particular node becomes a replica).  

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Kaji, Nettle, and Vasanth’s determination of the number of replicas to be based on network reliability, vehicle density, and a relative speed among the set of vehicles, as suggested by Condeixa, in order to optimize the flow of data between nodes in Kaji, Nettle, and Vasanth’s vehicular network (Condeixa, § 0157, Lines 2-6). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 on pages 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  This response applies with equal force to arguments raised with regard to dependent claims 2-5, 7, 9-14, and 16-20. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
“Content Replication in Vehicular Micro Cloud-based Data Storage: A Mobility-Aware Approach”, Takamasa Higuchi, G. Pannu, F. Dressler, O. Altintas, IEEE, Online: 01/31/2019. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553.  The examiner can normally be reached on Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NAM T TRAN/Primary Examiner, Art Unit 2452